Citation Nr: 0530118	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hair loss, claimed 
as a residual of service-connected malaria.

3.  Entitlement to service connection for lipomatas, claimed 
as secondary to exposure to herbicides.

4.  Entitlement to service connection for bronchitis, claimed 
as secondary to exposure to herbicides.

5.  Entitlement to service connection for prostatic 
hypertrophy, claimed as secondary to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2001 and November 2001 rating decisions 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  This case was previously before 
the Board in December 2003 at which time it was remanded in 
compliance with due process requirements.


FINDINGS OF FACT

1.  The veteran's PTSD from the date of the grant of service 
connection, on October 13, 1999, is not productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or his own name. 

2.  The competent medical evidence of record does not 
demonstrate that the veteran has a current disability 
manifested by hair loss that began during service, or that 
was caused by any incident of service including the veteran's 
service-connected malaria.

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

4.  Lipomatas were not manifested during the veteran's active 
duty service, and are not related to service or to any 
herbicide exposure therein.

5.  Bronchitis is not manifested during the veteran's active 
duty service, and is not related to service or to any 
herbicide exposure therein.

6.  Prostatic hypertrophy is not manifested during the 
veteran's active duty service, and is not related to the 
veteran's active duty service or to any herbicide exposure 
therein.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD from October 13, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  Hair loss was not incurred in or aggravated by the 
veteran's active military service, nor is it proximately 
related to a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  Lipomatas were not incurred in or aggravated by the 
veteran's active service, nor may such disability be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Bronchitis was not incurred in or aggravated by the 
veteran's active service, nor may this disability be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  Prostatic hypertrophy was not incurred in or aggravated 
by the veteran's active service, nor may this disability be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished adequate VCAA notice to the veteran 
regarding the issues on appeal in a letter dated in January 
2004.  Because the VCAA notice in this case was not provided 
to the appellant prior to the RO decision from which he 
appeals, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issues on appeal.  In the January 
2004 letter, as well as the September 2002 statement of the 
case and May 2005 supplemental statement of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board also 
notes that the letter referenced above implicitly notified 
the claimant of the need to submit any pertinent evidence in 
his possession.  In this regard, the claimant was advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining pertinent medical records.  In addition, the 
appellant was afforded the opportunity to attend a hearing, 
which he declined.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
present claims and that adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.  

II.  Analysis

A.  Increased Rating for PTSD

Facts

The veteran's service personnel records show that he served 
in Vietnam as a Hospital Corpsman and was credited as 
participating in six operations against hostile forces in 
Vietnam.  

In a letter dated in May 2000 from the Vet Center, Ken Hall, 
CISW, explained that the veteran had presented to therapy for 
an evaluation following symptoms of PTSD.  He said that the 
veteran was married, but fearful of a divorce, and employed, 
but concerned that his temper could result in being fired.  
He was on psychotropic medications for PTSD, anxiety and 
depression.  Mr. Hall diagnosed the veteran has having PTSD, 
severe and chronic, and assigned him a global assessment of 
functioning score of 55.

During a VA PTSD examination in November 2000, the veteran 
reported that his marriage and jobs were failing due to his 
"attitude that comes out."  He reported no psychiatric 
hospitalizations and only recent psychiatric treatment.  He 
was receiving psychotherapy treatment.  He said he had five 
or so close friends he trusted and relied on for help if 
needed; his hobbies included rebuilding old cars and he said 
he loved animals.  He reported being gainfully employed for 
the past 12 months and stated that the longest job he held 
since service was for three years as a truck driver.  He 
reported intrusive recollection of wartime events and 
recurrent nightmares.  He also experienced intense anxiety 
and distress when seeing something that reminded him of 
traumatic wartime experiences.  On examination he was dressed 
neatly in black, was well groomed, and "presented well."  
Speech fluency and articulation were rapid.  He related very 
well to the examiner.  The veteran described his mood as 
labile, going from depression to happiness to euphoria, which 
was consistent with his overall affect.  In general his 
affect was full ranged, and he did appear somewhat labile 
with a great deal of anxiety.  He was oriented to person, 
place, time and situation.  He thought about suicide almost 
daily, but had no intention of doing it because he did not 
want to hurt his family.  He had no homicidal ideation.  
Thought processes were goal directed, logical and coherent.  
There were no signs of psychosis during the interview.  He 
was diagnosed as having PTSD, moderate to severe, and was 
assigned a GAF score of 50.  The examiner opined that the 
veteran suffered from PTSD to a very severe degree post 
discharge which had over the years hampered his vocational 
adjustment and achievement.  He also opined that the 
traumatic combat experience changed the veteran's anxiety 
level and his ability to cope with normal day stressors on 
the job.  He added that as the veteran got older, his 
flashbacks were increasing and his fatigue was increasing.  
Dysfunction from his illness was apparent.

The veteran was found to be alert and oriented during an 
April 2001 VA psychosocial evaluation.  His speech was 
appropriate.  He had difficulty concentrating on questions.  
He could be easily distracted.  He reported being depressed 
and admitted to suicidal ideations, but no plan at the time 
to deal with it.  His judgment was poor as was his 
understanding of his current situation.  He said he was tired 
most of the day despite sleeping 12 hours a night, and very 
irritable.  He was diagnosed as having major depression and 
rule out bipolar disorder.  He was assigned a GAF of 40.

On file are VA social work progress notes dated from 2000 to 
2002, showing some weekly and some bimonthly PTSD sessions.  
These notes reflect diagnoses of PTSD and relay the veteran's 
concerns with family and employment-related problems.  They 
also reflect a number of GAF scores of 45 and some of 60.

In a December 2002 rating decision, the RO granted the 
veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability, effective in October 2002.

The veteran underwent a private mental status examination 
with Ronald G. Smith, Ph.D. in January 2003.  His chief 
complaints included nightmares three to four times a week, 
recurring rages, and some memory and concentration problems.  
He also had occasional suicidal ideation, but did not have 
any active planning.  He had been residing with his wife for 
the past 13 years, performs some housework, and finds 
building model cars relaxing.  He also watches TV and does 
yard work.  His primary social contact over the last several 
years has been "the group" at the local VA treatment 
center.  On examination the veteran presented with an average 
appearance with respect to grooming.  He spoke in a rapid 
voice and admitted to feeling quite tense during the 
interview.  He was adequately oriented times three.  No 
extremes of affect were noted during the interview, but the 
veteran reported that he experienced daytime flashbacks and 
tended to "over-react to noises especially in crowds."  He 
also reported having rages and became tearful when talking 
about friends he had lost.  He was diagnosed as having PTSD.  
The examiner noted that despite regular individual and group 
counseling and appropriate psychotropic medication, the 
veteran still had ongoing flashbacks and traumatic 
nightmares.  He also appeared to have serious difficulties in 
his social interactions, which would probably continue to 
interfere with work adjustments, particularly with the public 
and/or supervisors.  He regarded himself as being quite 
unpredictable in social settings and still seriously 
emotionally labile.  The examiner remarked that the veteran 
avoided all stresses, including the management of household 
finances, and left those matters to his wife.  He opined that 
there was some possibility of impairments in his current 
status since he was continuing treatment. 

Social Security Administration (SSA) records include a March 
2003 determination that the veteran met SSA's definition of 
"disabled" as of June 2001 due to an anxiety related 
disorder.

During a January 2004 VA examination, the veteran reported 
difficulty talking to a stranger, meaning the examiner.  He 
said his sleep had improved with medication, but it still 
took an hour or so to fall asleep and he had nightmares 
approximately once a week.  He also reported intrusive 
thoughts on a daily basis and flashbacks "every once in a 
while."  He did not report any suicidal ideation, but did 
say that "people would be better off without me."  He 
reported an improvement with his anger and irritability with 
medication and said he still got aggravated.  He continued to 
strike out at people when irritated and reported continued 
hypervigilant behavior.  He has been married to his current 
wife for 18 years and maintained a close relationship with 
his 5 children.  He said he last worked three years earlier 
and his longest job lasted three years.  He said he began 
receiving Social Security Administration benefits a year 
earlier.  He had four close friends whom he socialized with 
and he continued to rebuild old cars.  On examination the 
veteran's immediate and recent memories were intact.  His 
remote memory was good.  He was oriented in all spheres.  His 
speech was emotional.  Thought process production was 
spontaneous and abundant.  Continuity of thought contained 
some rambling but the veteran was goal directed and relevant 
for the most part.  Thought content contained no suicidal or 
homicidal ideation.  There were no delusions, ideas of 
reference or feelings of unreality.  The veteran's abstract 
ability and concentration were both intact.  His mood was 
anxious although his range of affect was broad.  He was 
alert, responsive, and cooperative.  His judgment was intact.  
His insight was fair.  He was diagnosed as having PTSD, 
chronic, and assigned a GAF of 40.  The examiner opined that 
the veteran's occupational impairment remained severe and his 
social impairment was moderate.   

Law and Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board further notes that the Court has found that there 
is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  The Court also 
indicated that in the case of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the veteran's 
claim for an increase arises from disagreement with the 
rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether the application of "staged ratings" as enunciated 
by the Court in Fenderson, would be appropriate.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003)), a 70 percent rating is assigned 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

After a careful review of the evidence of record in light of 
the above criteria, the Board finds that the assignment of 
the initial 70 percent evaluation was proper, as the 
veteran's symptoms have not met the criteria for the next 
higher, 100 percent, evaluation for PTSD.  

There is no disputing that the veteran's present PTSD 
symptomatology impairs him both socially and occupationally; 
however, the level of such impairment is not total.  That is, 
the veteran has not shown gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior or persistent 
danger of hurting self or others.  Moreover, there is no 
indication of his being intermittently unable to perform 
activities of daily living (including maintaining personal 
hygiene), disoriented to time or place, or memory loss to the 
degree of forgetting names of close relatives, own occupation 
or own name.  

Rather, examination findings from a November 2000 VA 
examination, an April 2001 VA evaluation, a January 2003 
private examination, and VA outpatient  records show that the 
veteran was well oriented to person, place and time, and had 
average to well grooming.  His thought process during the 
November 2000 VA examination was logical, goal directed and 
coherent, and was goal directed and relevant for the most 
part during the January 2004 VA examination.  There is no 
indication of the veteran being a danger to himself or 
others.  Although he admitted to thoughts of suicide, he had 
no active intent or plan and said (during the November 2000 
examination) that he "does not want to hurt his family."  
In regard to memory, his remote memory and short term recall 
appeared intact during the November 2000 VA examination.  
Similarly, the January 2004 VA examiner stated that the 
veteran's immediate and recent memories were intact and his 
remote memory was good.

The veteran's predominant symptoms as shown in the medical 
records are anger outbursts, nightmares, and anxiety.  
Although these symptoms have been shown to have adverse 
affects on his interpersonal relationships and work, such 
symptoms more closely approximate the criteria for the 
veteran's current 70 percent rating than a 100 percent 
rating.  

Turning to GAF scores, the veteran's scores have ranged from 
a low of 40 to a high of 60.  Regarding the lowest GAF score 
of 40, the weight of evidence as noted above does not show 
impairment in reality testing or communication.  Thus, this 
score is indicative of major impairment in several areas of 
his life such as work and family relations.  Even so, in 
regard to family relations, the veteran has maintained a 
longstanding relationship (18+ years) with his wife, has 4 or 
5 close friends, and maintains a close relationship with his 
5 children.  He also continues his hobby of rebuilding cars 
and admitted to Dr. Smith in January 2003 that he performs 
some house and yard work.  Keeping this in mind, in 
conjunction with the veteran's outpatient records and 
treating physician assessments, the Board finds that the 
veteran's overall disability picture does not reflect totally 
disabling symptoms or overall total occupational and social 
impairment.    

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a schedular evaluation 
greater than 70 percent for PTSD. Accordingly, the claim must 
be denied.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b).

B.  Service Connection Claims

The issues before the Board include claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

Hair Loss 

The veteran contends that following his inservice bought with 
malaria, which put him in a coma, the hair on his head began 
falling out and he was totally bald within three months.  He 
states that his baldness is a "tremendous humiliation" to 
him and he attributes the hair loss to his service-connected 
malaria.  

The veteran's service medical records make no reference to 
hair loss, either as a residual of malaria or otherwise.  
These records include the February 1969 hospital narrative 
summary showing the veteran's January 1969 admission for 
vivax malaria.  Interestingly, this narrative makes no 
mention of the veteran going into a coma.  Moreover, the 
veteran denied experiencing any "periods of 
unconsciousness" on an October 1969 Report of Medical 
History.  

The October 1969 separation examination report does not show 
complaints or findings of hair loss.  

Postservice medical evidence includes a November 2000 VA 
psychiatric examination report containing the veteran's 
report that he had been told that because he had such severe 
malaria and fever in service, the blood flow to his brain was 
damaged causing him to lose his hair.  Unfortunately, there 
is no medical evidence that supports this report.  Similarly, 
a May 2001 VA progress note shows that the veteran talked 
about his hair loss and said that it never grew back after 
his bout of malaria in service.  He added that he had a 
difficult time dealing with everyone's comments regarding his 
baldness after returning home from service, and he still gets 
angry if someone mentions his wig.  Like the November 2000 
report, this progress note does not contain a medical opinion 
that supports the veteran's assertion regarding his hair 
loss.  There is also an April 2001 VA progress note 
indicating that the veteran had a partial beard and mustache.

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran's present hair 
loss is related to service, including his inservice bout of 
malaria.  

The Board does not doubt the veteran's sincere belief that 
his hair loss is related to his service-connected malaria; 
however, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to offer a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

In the absence of competent evidence demonstrating a link 
between the veteran's current hair loss and service, or his 
service-connected malaria, service connection is not 
warranted for such a condition on any basis.  38 C.F.R. 
§§ 3.303, 3.310.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Lipomatas/Bronchitis/Prostatic Hypertrophy

The veteran asserts that he has lipomatas, bronchitis and 
prostatic hypertrophy due to his exposure to herbicides in 
Vietnam.

As a starting point, the evidence shows that the veteran 
served in Vietnam during the Vietnam Era while in service.  
Under the circumstances, he is presumed to have been exposed 
to Agent Orange in service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  These provisions were amended by the Veterans 
Education and Benefits Expansion Act of 2001 (P.L. 107-103) 
to include all Vietnam veterans as well as the requirement 
that respiratory cancer become manifest within 30 years of 
the veteran's departure from Vietnam to qualify for the 
presumption of service connection based on exposure to 
herbicides.   

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  The term acute and subacute peripheral neuropathy 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within 2 years of the date of onset.  38 C.F.R. § 3.309(e), 
n. 2.  The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2005).  

In view of the fact that the claimed disabilities of 
lipomatas, bronchitis and prostatic hypertrophy are not 
listed under 38 C.F.R. §§ 3.307, 3.309(e) as diseases 
associated with exposure to certain herbicide agents, the 
special presumption regarding service connection due to 
exposure to herbicide agents does not apply with respect to 
these claims.  Id.  

Notwithstanding the inapplicability of the above-noted 
regulatory provisions regarding presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  In this regard, the veteran's service 
medical records are devoid of any treatment or diagnoses for 
lipomatas, bronchitis or prostatic hypertrophy.  The first 
postservice medical evidence of these claimed disabilities is 
many years after service, in 1999.  In this regard, there is 
a September 1999 letter from a VA environmental physician of 
the Agent Orange registry informing the veteran that he had 
presented with lipomatas, bronchitis and prostatic 
hypertrophy, but that these disabilities have not been 
associated with Dioxin exposure.  The only other postservice 
medical evidence noting any of these claimed disabilities are 
VA outpatient records referencing bronchitis.  Specifically, 
there is an April 2001 record noting a past medical history 
of chronic bronchitis, and an April 2002 record reflecting an 
assessment of bronchitis.  However, neither this evidence nor 
any other medical evidence on file relates these claimed 
disabilities to service, including to exposure to herbicides.  
This is despite the VCAA letters alerting the veteran that he 
had to submit competent evidence to connect his claimed 
disabilities to service.  See 38 C.F.R. § 3.159 (2004).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has lipomatas, 
bronchitis or prostatic hypertrophy related to service, 
including to exposure to herbicides.  It follows that there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.

Entitlement to service connection for hair loss, claimed to 
be a residual of service-connected malaria, is denied.

Entitlement to service connection for lipomatas, claimed as 
secondary to exposure to herbicides, is denied.

Entitlement to service connection for bronchitis, claimed as 
secondary to exposure to herbicides, is denied.

Entitlement to service connection for prostatic hypertrophy, 
claimed as secondary to exposure to herbicides, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


